
	

113 S351 IS: Protecting Seniors’ Access to Medicare Act of 2013 
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 351
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Cornyn (for himself,
			 Mr. Hatch, Mr.
			 Coats, Mr. Chambliss,
			 Mr. Risch, Mr.
			 Cochran, Mr. Johanns,
			 Mr. Wicker, Mr.
			 Inhofe, Mr. Rubio,
			 Mr. Barrasso, Mr. Crapo, Mr.
			 Grassley, Mr. Portman,
			 Mr. Coburn, Mr.
			 Flake, Mr. Johnson of
			 Wisconsin, Mr. Thune,
			 Mr. Graham, Mr.
			 Moran, Mr. Boozman,
			 Mr. Burr, Ms.
			 Collins, Mr. Paul,
			 Mr. Isakson, Mr. Hoeven, Mr.
			 Toomey, Mr. Roberts,
			 Mr. Blunt, Mrs.
			 Fischer, Ms. Ayotte, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the provisions of the Patient Protection and
		  Affordable Care Act providing for the Independent Payment Advisory
		  Board.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Seniors’ Access to Medicare
			 Act of 2013 .
		2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections) are
			 repealed, and any provision of law amended by such sections is hereby restored
			 as if such sections had not been enacted into law.
		
